Exhibit 99.1 1515 Wynkoop Street Suite #200 Denver, CO 80202 (303) 951-7920 FOR IMMEDIATE RELEASE Contact: MDC GROUP Investor Relations:Media Relations: David CastanedaSusan Roush 262-377-2445818-222-8330 RECOVERY ENERGY ANNOUNCES 2 MARCH 20, 2012 – Denver, CO –Recovery Energy, Inc. (NASDAQ: RECV), an independent oil and gas exploration and production company with operations and assets in the Denver-Julesburg (DJ) Basin, reported its financial results for the year ended December 31, 2011. “In 2011, we undertook extensive geological mapping and 3D seismic review of our current 130,000 net, 140,000 gross acres leasehold in the DJ Basin. Our team has identified more than 85 conventional vertical drilling locations in the ‘J’ and Wykert sandstones, and upwards of 170 unconventional multi-horizon horizontal drilling locations. In addition to Niobrara Oil Shale, other targets include the Codell Sandstone, Greenhorn Limestone, Permian, and Pennsylvanian/Mississipian horizons,” said Roger A. Parker, Chairman and CEO of Recovery Energy. “Looking ahead, we expect to initiate a 12- to 16-well conventional drilling program on four to six prospect areas. We will utilize cash flow to continue to drill, hold acreage, and increase production and proved reserves on our extensive acreage positions.” 2011 Financial Results For the year ended December 31, 2011 the Company reported oil and gas revenues of $7.7 million compared to $9.6 million in 2010, a 20% decrease. Net loss for the year was $18.8 million compared to a net loss of $19.7 million in 2010, a 5% decrease. EBITDAX for the year ended 2011 was $1.5 million compared to $6.0 million in 2010. The net loss for the year ended 2011 includes interest expense of $8.2 million, amortization of stock issued for services and share based compensation of $6.6 million, depreciation, depletion and amortization of$4.3 million, debt inducement expense of $2.8 million, impairment of assets of $2.8 million, and non-cash income from changes in the values of derivatives of $4.4 million.The calculation of EBITDAX excludes these non-cash items and is not a measure of financial performance under GAAP, as described below. The Company's production volume on a BOE basis decreased 40% to 81,433 BOE during 2011 from 134,000 BOE in 2010. This decrease is primarily attributable to natural production declines related to existing oil properties. The reduction in production volumes was partially offset by price increases during 2011. The Company’s average oil price increased to $87.70 per barrel in 2011, compared to $71.08 per barrel in 2010, a 23% increase. A decrease in oil production was also partially offset by an increase in production of natural gas. Natural gas production increased from 14,914 MCF in 2010 to 115,583 Mcf in 2011. 1 1515 Wynkoop Street Suite #200 Denver, CO 80202 (303) 951-7920 About Recovery Energy, Inc. Recovery Energy, Inc. (RECV) is a Denver-based independent oil and gas exploration and production company focused on the Denver-Julesburg (DJ) Basin where it holds 140,000 gross, 130,000 net acres. Recovery Energy’s focus is to grow reserves and production through a combination of acquisitions and conventional and unconventional drilling activity, targeting the various hydrocarbon bearing formations that produce in the Denver-Julesburg Basin. This press release may include “forward-looking statements” as defined by the Securities and Exchange Commission (the "SEC"), including statements, without limitation, regarding the Company’s expectations, beliefs, intentions or strategies regarding the future. Such forward-looking statements relate to, among other things the Company's: (1) proposed exploration and drilling operations, (2) expected production and revenue, and (3) estimates regarding the reserve potential of its properties. These statements are qualified by important factors that could cause the Company’s actual results to differ materially from those reflected by the forward-looking statements. Such factors include but are not limited to: (1) the Company’s ability to finance its the continued exploration and drilling operations, (2) positive confirmation of the reserves, production and operating expenses associated with the Company's properties; and (3) the general risks associated with oil and gas exploration and development, including those risks and factors described from time to time in the Company’s reports and registration statements filed with the SEC. FINANCIAL TABLES FOLLOW 2 1515 Wynkoop Street Suite #200 Denver, CO 80202 (303) 951-7920 RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable Prepaid assets Total current assets Oil and gas properties (full cost method), at cost: Unevaluated properties Evaluated properties Wells in progress Total oil and gas properties, at cost Less accumulated depreciation, depletion and amortization ) ) Net oil and gas properties, at cost Other assets: Office equipment, net Prepaid advisory fees Deferred financing costs Restricted cash and deposits Total other assets Total Assets $ $ 3 1515 Wynkoop Street Suite #200 Denver, CO 80202 (303) 951-7920 RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Commodity price derivative liability Related party payable Accrued expenses Short-term note Total current liabilities Asset retirement obligation Term-note payable Convertible notes payable, net of discount - Convertible notes conversion derivative liability - Total long-term liabilities Total liabilities Commitments and contingencies - - Preferred stock, 10,000,000 authorized, none issued and outstanding as of December 31, 2011 and 2010. - - Common stock subject to redemption rights, $0.0001 par value; 0 and 10,625 shares issued and outstandingas of December 31, 2011 and December 31, 2010, respectively - Common Stock, $0.0001 par value: 100,000,000 shares authorized; 17,436,825 and 14,453,592 shares issued and outstanding (excluding 0 and 10,625 shares subject to redemption) as of December 31, 2011 and December 31, 2010, respectively Additional paid-in capital 118,146,119 Accumulated deficit ) ) Totalshareholders' equity Total liabilities and shareholders' equity $ $ 4 1515 Wynkoop Street Suite #200 Denver, CO 80202 (303) 951-7920 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Year Ended December 31, 2011 Ended December 31, 2010 Revenues: Oil sales $ $ Gas sales Operating fees Realized gain on price hedges Unrealized losses price hedges ) ) Total revenues Costs and expenses: Production costs Production taxes General and administrative (includes non-cash consideration of $6,656,152 and $13,097,346, for the periods ended December 31, 2011 and 2010) Depreciation, depletion, accretion, and amortization Impairment of evaluated properties - Bad debt expense - Total costs and expenses Loss from operations ) ) Other income - Convertible notes conversion derivative gain - Interest expense (includes non-cash interest expense of $4,993,997 and$3,989,649 for the periods ended December 31, 2011 and 2010) ) ) Unrealized gain on lock-up - Debt inducement expense ) - Net loss $ ) $ ) Earnings per common share Basicand diluted $
